In a negligence action, defendant and third-party plaintiff, Garcia and Diaz, Inc., appeals from so much of a judgment of the Supreme Court, Queens County, entered March 2, 1965, as was in plaintiff’s favor upon a jury verdict of $50,000 and as dismissed its third-party complaint. Judgment, insofar as appealed from (1) affirmed insofar as it dismissed the third-party complaint, with costs to the third-party defendant-respondent; and (2) reversed on the facts, insofar as it is in plaintiff’s favor; main action severed and a new trial thereof granted, with costs to abide the event, unless, within 30 days after entry of the order herein, plaintiff shall serve and file a written stipulation consenting to reduce from $50,000 to $40,000 the amount of the verdict in his favor and to the entry *636of an amended judgment accordingly, in which event the judgment, as so reduced and amended and insofar as it relates to the main action, is affirmed, without costs. In our opinion, in view of the nature of the injury, the verdict was excessive to the extent indicated. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.